     Case 2:19-cv-01228-TLN-KJN Document 53 Filed 11/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     JEFF HAWKINS,                                      Case No. 2:19-cv-1228 KJN
12
                                            Plaintiff, [PROPOSED] ORDER
13
                    v.
14

15   M. WINKFIELD, et al. ,
16                                       Defendants.
17

18         Plaintiff is a state prisoner, proceeding without counsel. On November 6, 2020, defendants

19   filed two requests.

20         First, defendants Decker, Pendleton, Winkfield, and Whipple seek a second extension of

21   time to respond to discovery. The Court has read and considered the defendants’ second request

22   for an extension of time to respond to discovery by defendants Decker, Pendleton, Winkfield, and

23   Whipple. Good cause appearing, the Court grants the request. Such defendants shall have an

24   additional 28 days, up to and including December 4, 2020, to respond.

25         Second, defendants seek a stay of this action or, in the alternative, a second extension of

26   time to respond to discovery as to defendant Troncoso, who died at some point this year. The

27   court has read and considered the defendants’ request for a stay in the case as to defendant

28   Troncoso for the purpose of defendants filing and serving a notice of suggestion of death pursuant
     Case 2:19-cv-01228-TLN-KJN Document 53 Filed 11/10/20 Page 2 of 2


 1   to Federal Rule of Civil Procedure 25(a). The court grants the request. Good cause appearing,

 2   plaintiff’s claims as to defendant Troncoso are stayed for 45 days. On or before that time,

 3   defendants shall file a notice of suggestion of death.

 4          Accordingly, IT IS HEREBY ORDERED that:

 5          1. The request for second extension of time (ECF No. 51) is granted.

 6          2. Defendants Decker, Pendleton, Winkfield, and Whipple shall file their discovery

 7   responses on or before December 4, 2020.

 8          3. Defendants’ request for stay (ECF No. 52) is granted.

 9          4. Plaintiff’s claims as to defendant Troncoso are stayed for 45 days.

10   Dated: November 10, 2020

11

12   /hawk1228.eot2

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
